t c memo united_states tax_court dennis and nancy flynn petitioners v commissioner of internal revenue respondent docket no filed date ned leiba for petitioners lorraine y wu for respondent memorandum findings_of_fact and opinion colvin judge this case is before the court on petitioners’ claim for administrative costs under sec_7430 and rule unless otherwise specified section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure petitioners requested that respondent administratively abate the addition_to_tax under sec_6651 for failure_to_pay_tax for and respondent denied their request on date the parties later settled the case with respondent conceding the issue for and petitioners conceding and petitioners seek dollar_figure in administrative costs after concessions the issue for decision is whether respondent's position in the administrative_proceeding was substantially justified we hold that it was references to petitioner are to dennis flynn findings_of_fact some of the facts were stipulated and are so found a petitioners petitioners were married and resided in stockton california when they filed the petition at all relevant times petitioner was a tenured professor at the university of the pacific in stockton california and petitioner nancy flynn was employed as an administrator by the tracy california public school system petitioners’ bankruptcy in petitioner was a general_partner in a ministorage partnership beginning in the ministorage business and petitioners filed petitions in bankruptcy and received orders releasing them from all of their dischargeable debts under chapter of the bankruptcy code in and petitioners’ income and tax returns in petitioners had income of dollar_figure including wages of dollar_figure and rental and partnership income of dollar_figure their tax_liability for was dollar_figure and they had dollar_figure withheld for federal_income_tax in petitioners timely filed their returns they did not pay tax for those years when due other than the amounts withheld respondent assessed the addition_to_tax under sec_6651 for failure to timely pay tax late payment addition of dollar_figure for on date dollar_figure for on date dollar_figure for on date dollar_figure for on date and dollar_figure for on date b respondent’s efforts to collect petitioners’ unpaid tax for revenue_officer sims’s contacts with petitioners and petitioners’ representative in revenue_officer paul sims sims was assigned to collect income_tax petitioners owed for sims was later assigned to collect income_tax petitioners owed for and the record does not indicate which debts were discharged in a letter dated date petitioner said that petitioners had one mortgage with a balance due of dollar_figure and monthly payments of dollar_figure for principal and interest petitioner wrote that their certified_public_accountant and attorney had told them that foreclosure on petitioners’ home would generate dollar_figure of additional income_tax in the year of the foreclosure petitioner said that their son had been diagnosed with attention deficit disorder and tourette’s syndrome and that the benefits of the private high school attended by their son far outweighed the dollar_figure per month tuition cost petitioner attached to his date letter a letter from a realtor stating that it was highly likely that the proceeds from the sale of the home would be less than the balance due on the mortgage petitioner provided documents showing that utilities had cost dollar_figure per month for the previou sec_3 months petitioner attached a letter from a dean of the college of the pacific stating that petitioner was required to pay dollar_figure per month for unreimbursed employee_expenses petitioner also attached documents showing the balances of petitioners’ retirement_funds petitioner said that petitioners could not withdraw those funds on date petitioners filed with respondent an application_for taxpayer_assistance_order taxpayer’s application_for relief from hardship in which they asked that the late payment addition for be abated and that a payment plan be negotiated for date petitioner nancy flynn received gross pay of dollar_figure from the tracy elementary_school district and dollar_figure from the tracy joint union high school petitioners’ home was sold on date due to default under a deed_of_trust petitioner met with sims on date after that meeting petitioners retained a new certified_public_accountant ned leiba leiba on date petitioners filed an amended_return for in which petitioners reported a reduced_amount of tax of dollar_figure in it petitioners reported that they did not have cancellation_of_indebtedness_income in under sec_108 because they were insolvent when a debt was canceled in date on date a petitioners paid the late payment addition and the tax owed for and and b leiba gave sims a letter in which petitioners requested that respondent abate the late payment addition for and refund those amounts respondent accepted petitioners’ amended return as substantially correct in that respondent reduced the amount of tax due from dollar_figure to dollar_figure on date sims wrote petitioners to inform them that he had recommended to his group manager that respondent abate the late payment addition for he also told petitioners that he had denied their request to abate the late payment addition for and in part because petitioners had not had enough tax withheld for those years on date leiba wrote a letter to sims in which he argued that petitioners had reasonable_cause not to pay tax for and leiba said that the taxpayers had believed that their withholding was sufficient to pay the tax due for and that they had not expected to receive income of dollar_figure from petitioner’s ministorage partnership in sims wrote a letter to leiba on date in which he said that petitioners’ combined wages in and exceeded the average household_income for the area sims denied petitioners’ request to abate the late payment addition for and respondent’s appeals_office on date leiba wrote to sims to tell him that petitioners would appeal to respondent’s appeals_office sims’s denial of petitioners’ request to abate the late payment addition for and on date leiba sent to sim sec_3 petitioners allege that respondent abated the late payment addition for a complete set of documents and correspondence that he had previously submitted to sims leiba wanted the appeals_office to have a complete set of documents to review in evaluating petitioners’ request on date sims prepared a penalty appeal record regarding petitioners’ late payment addition for and in it he pointed out that petitioners had a substantial amount of wages in and that petitioners had an inadequate amount of withholding for and on date appeals officer joe gurnaby gurnaby wrote leiba to tell him that he had received petitioners’ request to abate the late payment addition for and on date gurnaby wrote leiba to tell him that he had reviewed petitioners’ request gurnaby said that petitioners earned good salaries and that their withholding for and was significantly less than their tax due leiba faxed a letter to gurnaby on date reminding him of petitioners’ bankruptcy and foreclosure and enclosing other documents that he had provided to respondent earlier after reviewing leiba’s date letter gurnaby wrote leiba to tell him that gurnaby would recommend that petitioners’ request to abate the late payment addition be denied in that letter gurnaby stated his opinion that petitioners’ bankruptcy and foreclosure did not establish that petitioners could not have paid tax without undue_hardship and that respondent’s records show that petitioners’ wages from exceeded dollar_figure per year on date gurnaby issued the notice of decision disallowing petitioners’ request to abate the late payment addition for and respondent had requested information from petitioners several times before denying their request respondent had requested but petitioners or their representative did not provide a petitioners’ canceled checks and other bank and financial records showing how petitioners spent their income b documents showing that petitioners were either unable to pay the tax or would have suffered undue_hardship if they did and c documents showing that services at the private school attended by their son who had been diagnosed with attention deficit disorder and tourette’s syndrome were not available in the public schools settlement of petitioners’ claim on date leiba sent to jack estoll estoll gurnaby’s manager copies of documents petitioners had previously submitted to respondent’s appeals_office relating to their request to abate the late payment addition and claim_for_refund on date at a conference attended by leiba gurnaby and estoll respondent offered to concede the late payment addition for if petitioners would concede the late payment addition for and on date leiba wrote estoll to accept respondent’s settlement offer on date respondent’s appeals_office confirmed that respondent had agreed to abate the late payment addition for on date leiba wrote to charles checchi checchi respondent’s area director in san francisco to ask him to approve petitioners’ claim_for_refund of the late payment addition for and c administrative costs claim on date leiba wrote to checchi to request payment of petitioners’ administrative costs on date checchi wrote leiba to inform him that he had spoken to estoll about the case and decided not to reconsider the settlement for and on date checchi wrote to inform leiba that he was reassigning petitioners’ claim for administrative costs to an appeals_office separate from the one that had considered petitioners’ previous claims on date darwyn pearl pearl appeals team manager in seattle washington wrote to petitioners pearl stated that petitioners’ claim for administrative costs under sec_7430 was disallowed because petitioners had not substantially prevailed on the amount in controversy or on the most significant tax issue or issues in question and respondent’s position was substantially justified a background opinion to qualify for an award of costs incurred in connection with an administrative_proceeding at the internal_revenue_service a taxpayer must inter alia be the prevailing_party sec_7430 a taxpayer is not the prevailing_party and thus is not entitled to an award of administrative costs if the position_of_the_united_states in the administrative_proceeding was substantially justified sec_7430 the commissioner bears the burden of proving that the position_of_the_united_states was substantially justified id as discussed below we hold that respondent has made that showing to qualify for an award of administrative costs the taxpayer also must establish that he or she exhausted administrative remedies available in the internal_revenue_service did not unreasonably protract the proceedings and satisfies certain net_worth limitations sec_7430 and c a respondent concedes that petitioners met those requirements in addition to be a prevailing_party the taxpayer must substantially prevail as to the amount in controversy or with respect to the most significant issue or set of issues presented sec_7430 the parties dispute whether that requirement is met in light of our holding that respondent’s position in the proceeding was substantially justified we need not decide whether petitioners substantially prevailed b whether respondent’s position was substantially justified date of respondent’s position for purposes of applying the substantially justified standard for purposes of applying the substantially justified standard the position_of_the_united_states is the commissioner’s position as of the earlier of the date of receipt by the taxpayer of the notice of decision of the appeals_office or the date of the notice_of_deficiency sec_7430 fla country clubs inc v commissioner 122_tc_73 thus respondent’s position is the position stated in the notice of decision dated date in which respondent denied petitioners’ request to abate the late payment addition for and when is the commissioner’s position substantially justified the commissioner's position is substantially justified if based on all of the facts and circumstances the commissioner’s position has a reasonable basis in both law and fact 487_us_552 construing similar language in the equal_access_to_justice_act u s c sec_504 100_tc_457 affd on this issue revd in part and remanded on other issues 43_f3d_172 5th cir for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite powers v commissioner supra pincite petitioners contend that respondent’s position was not substantially justified we disagree for reasons stated below whether respondent had a reasonable basis in fact a facts known by respondent on date petitioners contend that on date respondent lacked a reasonable basis in fact relating to whether petitioners were liable for the late payment addition for we disagree on date respondent had the following basis in fact related to whether petitioners were liable for the addition_to_tax for failure_to_pay_tax for i some debts not specified in the record that petitioners had on date were discharged in bankruptcy ii petitioners had good incomes at all relevant times eg for adjusted_gross_income of dollar_figure and wages of dollar_figure and iii other than the amount withheld petitioners did not pay tax for when due b information requested by respondent before date which petitioners did not provide before date gurnaby asked petitioners for specific information which petitioners did not provide by that date including i canceled checks and other bank and financial records to show how petitioners spent their income ii documents showing that petitioners were either unable to pay the tax or would have suffered undue_hardship if they did and iii documents showing that services at the private school attended by their son were not available in the public schools gurnaby and sims told petitioners and leiba that petitioners had not established that they exercised ordinary care in providing for payment of their tax and that they had not showed that they could not pay or would have suffered undue_hardship if they had paid the tax on time petitioners did not provide all of the information that sims and gurnaby requested instead of responding to sims’s and gurnaby’s requests petitioners emphasized at the administrative level and in this case that petitioners had filed for bankruptcy protection in and had their home in sold due to default under a deed_of_trust gurnaby made clear that he thought that those two events did not establish that petitioners were unable to pay their tax without undue_hardship petitioners conceded that they could not show that services at the private school attended by their son were not available in the public schools petitioners contend that information gurnaby requested about petitioners’ withholding was not relevant or readily available to them leiba said in one of his letters to respondent’s appeals officers that it was unlikely that petitioners would have records to support their withholding for petitioners did not explain to respondent during the administrative proceedings or to this court why they did not provide the other information that gurnaby had requested in deciding whether respondent had a basis in fact we may take into account that respondent diligently sought but petitioners did not provide certain relevant information this situation differs from that in powers v commissioner supra in which the commissioner made no effort to contact the taxpayer before issuing the notice_of_deficiency id pincite sims and gurnaby communicated extensively with petitioners and leiba stated their objections to petitioners’ claim and repeatedly asked them for specific information respondent had a basis in fact for concluding that petitioners were liable for the late payment addition for thus respondent reasonably concluded that petitioners were liable for the late payment addition for c petitioners’ contentions petitioners contend that respondent lacked a basis in fact for concluding that they were liable for the late payment addition for because i respondent did not adequately consider petitioners’ bankruptcy and the sale of their home due there was considerable disagreement at trial about whether documents should be admitted in evidence we have considered all of the documents in the record including documents offered by petitioners but not admitted the exclusion of documents did not affect the result in this case to default under a deed_of_trust or the fact that their withholdings increased from dollar_figure in to dollar_figure in and ii respondent incorrectly believed that petitioner nancy flynn separately owned a house worth dollar_figure with a dollar_figure mortgage we disagree that these points show that respondent lacked a reasonable basis in fact petitioners allege that respondent lost files and documents and that losing files is evidence of procedural irregularities in processing petitioners’ case however the record does not support that allegation d conclusion as to respondent’s basis in fact we conclude that respondent had a reasonable basis in fact on date for denying petitioners’ request for relief from the late payment addition whether respondent had a reasonable basis in law we next decide whether respondent had a reasonable basis in law on date for concluding that petitioners were liable for the late payment addition for respondent’s basis in law for that position is sec_6651 the regulations thereunder and numerous cases citing those sections sec_6651 and the related regulations provide respondent with a clear basis in law for respondent’s position that petitioners are liable for the late payment addition for sec_6651 provides that taxpayers are liable for an addition_to_tax for failure to pay the amount shown as tax on a return on or before the date prescribed for payment of that tax unless the failure was due to reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs petitioners contend that a respondent failed to provide impartial appeals hearings as required by sec_601_106 statement of procedural rules and b respondent could have called sims gurnaby and estoll as witnesses but did not we disagree that those points show respondent lacked a basis in law first there is nothing in the record to suggest that respondent’s administrative review in this case was improper every indication is that it was completely proper thus this case is distinguishable from nguyen v commissioner tcmemo_2001_41 and leewaye v commissioner tcmemo_1988_129 second the record does not show that petitioners could not have subpoenaed sims gurnaby and estoll as witnesses for trial if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted see 862_f2d_1282 7th cir 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 grossman v commissioner tcmemo_1996_452 affd 182_f3d_275 4th cir gaw v commissioner tcmemo_1995_531 petitioners contend that respondent’s acceptance of petitioners’ amended return based on sec_108 establishes that petitioners should be excused from the late payment addition for we disagree respondent’s acceptance of petitioners’ amended return which reduced income for forgiveness of indebtedness based on insolvency under sec_108 may show that petitioners were insolvent when a debt of theirs was discharged in not that they could not pay tax on their income conclusion we conclude that respondent had a reasonable basis in both fact and law on date for concluding that petitioners were liable for the late payment addition for thus respondent's position in the administrative_proceeding was substantially justified and petitioners are not entitled to an award of administrative costs under sec_7430 to reflect the foregoing decision will be entered for respondent
